Order, entered on or about June 9, 1969, insofar as appealed from, unanimously reversed on the law, without costs or disbursements, the petition reinstated and the prayer for relief granted invalidating -the designation of petitioner as a special patrolman by the Police Commissioner of the City of New York. Section 434a-7.0 of the Administrative Code of the City of New York does not authorize the Police Commissioner to designate the petitioner, a civil service employee of the Department of Social Services appointed to the position of special officer, a special patrolman. The section plainly excludes city employees from the Police Commissioner’s authority to deputize special patrolmen. An administrative construction given to a statute may not in itself create an ambiguity where the statute is so plain as to leave nothing for construction. The fact that the statute has been re-enacted in the light of such construction, moreover, does not constitute adoption of its administrative construction. (Biddle v. Commissioner, 302 U. S. 573, 582; McGoldrick v. Family Fin. Corp., 287 N. Y. 535, 539; Matter of Kenler v. Murtagh, 24 Misc 2d 864, revd. on other grounds 12 A D 2d 662.) Concur — Stevens, P. J., Tilzer, Markewich, Nunez and Bastow, JJ.